Citation Nr: 0312091	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated 20 percent disabling, to include 
the issue of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321.

2.  Entitlement to an increased rating for status post 
operative left knee arthroscopy, now classified as anterior 
cruciate ligament reconstruction, currently evaluated 
10 percent disabling, to include the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321.

3.  Entitlement to an increased rating for post operative 
right knee disability, currently evaluated 10 percent 
disabling, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active service from June 1972 to June 1974 
and from January 1977 to February 1995.

In June 1995, service connection was granted for a bilateral 
knee disability with a 10 percent evaluation assigned for 
each knee.  Service connection also was granted for a low 
back disability, which also received a 10 percent evaluation.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a September 1998 rating decision of the 
Baltimore, Maryland, Regional Office (RO) that confirmed the 
10 percent ratings assigned for the bilateral knee disability 
while increasing the rating for the low back disability to 20 
percent.  The veteran wants higher ratings for each of these 
disabilities.  And to support his claims, he testified at a 
hearing at the RO in May 1999.  A local hearing officer 
conducted that hearing.

The Board remanded the case to the RO in May 2000 for further 
evidentiary development and consideration.  The RO since has 
returned the case to the Board for further appellate 
consideration.




REMAND

In June 2002, the Board, itself, undertook additional 
development of this case pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 19.9(a)(2)).  That development has been completed.

In a recent precedent decision, however, Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) determined 
that 38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C. 
§ 7104(a).  The CAFC invalidated 38 C.F.R. § 19.9(a)(2) 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (here, the RO) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC held that this is contrary to the 
requirement of 38 U.S.C. § 7104(a).

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
and "not less than 30 days to respond to the notice," 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.



Additional relevant medical records were obtained as a result 
of the Board's June 2002 development of this case.  These 
records primarily pertain to treatment the veteran has 
received from private doctors for the conditions at issue.  
Also obtained as a result of the Board's June 2002 
development was the report of a VA medical examination (for 
compensation purposes), which the veteran underwent in 
October 2002.  But none of this evidence has been considered 
by the RO.  And in the interest of fairness to the veteran, 
particularly in light of the recent Federal Circuit Court's 
decision (the opinion of the GC notwithstanding), this case 
must be remanded to the RO to ensure there is no violation of 
his due process rights.

Accordingly, this case hereby is REMANDED to the RO for the 
following additional actions:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  The RO should inform the 
veteran of the specific types of evidence 
that would help establish his claims and 
should indicate to him which evidence he 
is responsible for obtaining and which 
evidence VA will obtain for him.  



2.   Thereafter, return the claims folder 
to the VA physician who examined the 
veteran in October 2002.  Ask that 
examiner to provide an addendum to his 
report specifying whether any surgical 
scar of either of the veteran's knees is 
painful or tender to objective 
demonstration.  If, for whatever reason, 
it is not possible to have that examiner 
submit an addendum to the report of his 
October 2002 evaluation, have the veteran 
reexamined to obtain a medical opinion 
concerning this.

3.  When the development requested above 
has been completed, and any other 
necessary development undertaken, the 
case should be readjudicated by the RO.  
This should include consideration of all 
evidence record, including the evidence 
added to the record since the February 
2002 Supplemental Statement of the Case 
(SSOC).  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then the RO should issue 
another SSOC and provide the veteran and 
his representative an appropriate 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




